J. F. T. O’CONNOR, District Judge.
The court finds that the concrete aggregate proportioning apparatus known as “Noble Batchers” for weighing and assembling measured quantities of ingredients of concrete or concrete “batches”, photostatic copy of which is attached to this opinion and marked as plaintiff’s exhibit No. 1; manufactured, used and sold by the Roads Construction Company, plaintiff in the above entitled action, does not infringe upon the original Letters Patent No. 1826919, or the reissue patent, No. 20,141. It is unnecessary, in view of this finding by the court, to pass upon the validity of the patents mentioned.
The court further finds that there is not sufficient evidence to warrant a finding of damages for the plaintiff against the defendants or either of them, and, in view of the court’s finding for the plaintiff, as herein set forth, the counterclaim set forth in the answer on the part of the defendants is dismissed.
The defendants and officers, employees and associates will be permanently enjoined and restrained from representing to the trade and to plaintiff’s customers and prospective customers that plaintiff’s concrete aggregate proportioning apparatus, as now manufactured by plaintiff, is an infringement of defendants’ Letters Patent.
Costs will not be allowed either side.
Plaintiff will prepare findings of fact in accordance with this memorandum opinion.